Name: Regulation (EEC) No 1707/73 of the Council of 26 June 1973 providing for special measures in respect of colza and rape seed for sowing, and adapting in respect of these products the nomenclature given in Regulations No 136/66/EEC, (EEC) No 2358/71 and (EEC) No 950/68
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  trade policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|31973R1707Regulation (EEC) No 1707/73 of the Council of 26 June 1973 providing for special measures in respect of colza and rape seed for sowing, and adapting in respect of these products the nomenclature given in Regulations No 136/66/EEC, (EEC) No 2358/71 and (EEC) No 950/68 Official Journal L 175 , 29/06/1973 P. 0005 - 0006REGULATION (EEC) No 1707/73 OF THE COUNCIL of 26 June 1973 providing for special measures in respect of colza and rape seed for sowing, and adapting in respect of these products the nomenclature given in Regulations No 136/66/EEC, (EEC) No 2358/71 and (EEC) No 950/68 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas Council Regulation (EEC) No 2358/71 (1) of 26 October 1971 on the common organization of the market in seeds covers the oilseeds and oleaginous fruit for sowing which fall within tariff heading No ex 12.01 ; whereas, therefore, those seeds no longer come within the scope of Council Regulation No 136/66/EEC (2) of 22 September 1966 on the establishment of a common organization of the market in oils and fats, as last amended by the Act (3) concerning the Conditions of Accession and the Adjustments to the Treaties ; whereas, therefore, it is necessary to rectify the nomenclature relating to the products listed in Article 1 (2) (a) of Regulation No 136/66/EEC and in Article 1 of Regulation (EEC) No 2358/71 ; whereas Regulation (EEC) No 950/68 (4) on the Common Customs Tariff, as last amended by Regulation (EEC) No 1014/73 (5) should be altered accordingly; Whereas Regulation (EEC) No 2358/71, which has applied since 1 July 1972, makes no provision for export refunds on the products that it covers ; whereas, in order to facilitate transition from the system provided for in Article 28 of Regulation No 136/66/EEC to the new system, provision should be made for measures whereby export refunds could be granted during a limited period on colza and rape seed for sowing which are exported or for which advance fixing is requested during that period; HAS ADOPTED THIS REGULATION: Article 1 In Chapter 12 of Annex "Common Customs Tariff" of Regulation (EEC) No 950/68, tariff heading No 12.01 shall be amended to read as follows: >PIC FILE= "T0012216"> (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No 172, 30.9.1966, p. 3025/66. (3)OJ No L 73, 27.3.1972, p. 14. (4)OJ No L 172, 22.7.1968, p. 1. (5)OJ No L 106, 20.4.1973, p. 1. Article 2 1. The text of Article 1 (2) (a) of Regulation 136/66/EEC is amended to read as follows: "a) 12.01 Oilseeds and oleaginous fruit, whole or broken: B Other." 2. The text of Article 1 of Regulation (EEC) No 2358/71 as concerns tariff heading No ex 12.01 is replaced by the following text: "12.01 Oil seeds and oleaginous fruit, whole or broken: A For sowing." Article 3 The refund provided for in Article 28 of Regulation No 136/66/EEC shall be granted for exports of colza and rape seed for sowing which were exported or for which the refund was fixed in advance during the period from 1 July 1972 to 31 January 1973. Article 4 This Regulation shall enter into force on 1 September 1973. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 June 1973. For the Council The President R. VAN ELSLANDE